 144DECISIONSOF NATIONALLABOR RELATIONS BOARDSafety Tank Lines,IncandTeamsters,Chauffeurs,Warehousemen and HelpersLocal Union No 22affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica Cases 5-CA-7455 and 5-RC-9430May 26, 1976DECISION AND ORDERBy MEMBERSJENKINS, PENELLO, AND WALTHEROn April 29, 1976, Administrative Law Judge Pla-tonia P Kirkwood issued the attached Decision inthis proceeding Thereafter, the Respondent filed ex-ceptions to the Administrative Law Judge's Decision,and the General Counsel and the Charging Partyfiled answering briefs to the Respondent's excep-tionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopther recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Safety Tank Lines, Inc,Danville,Virginia, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended OrderIT IS FURTHER ORDERED that Case 5-RC-9430 be,and it hereby is, remanded to the Regional Directorfor Region 5 for further proceedings consistent withthe recommendations of the Administrative LawJudgeiThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products Inc91NLRB 544(1950), enfd 188 F 2d362 (C A3 1951) We have carefullyexamined the record and find no basis for reversing her findingsDECISIONSTATEMENT OF THE CASEPLATONIA PKIRKWOOD,AdministrativeLaw JudgeThese consolidated cases were heard in Danville, Virginia,on November 18, 1975 1 In the unfair labor practice case,the complaint, dated October 21, was based upon chargesfiled by the Union, Charging Party herein, on August 11 Italleges, and Respondent's answer denies, that Respondentcommitted certain conduct violative of Section 8(a)(1) oftheNational Labor Relations Act, and discriminatorilydischarged two employees in violation of Section 8(a)(3)and (1) of the Act In the representation case, initiated by apetition in Case 5-RC-9430 filed by the Union on August7, objections to an election conducted October 10 and thechallenges to two ballots which affect the election results 2were found by the Regional Director for Region 5 to raiseissues of fact and law parallel to those presented by thecomplaint and requiring the conduct of a hearing The Re-gional Director for Region 5 accordingly consolidated bothcases for purposes of hearing, ruling, and disposition by anAdministrative Law JudgeUpon the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs filed with me by General Counsel, Respondent,and the Charging Party, I make the followingFINDINGS AND CONCLUSIONSIJURISDICTIONRespondent, a Virginia corporation, with its principalplace of business in Danville, Virginia, is engaged in theinterstate and intrastate transportation and delivery of gas-oline and other petroleum products During the preceding12months, a representative period, Respondent receivedgross revenues in excess of $50,000 from these operationsAlthough Respondent disputes the Board's jurisdiction, Ifind, contrary to its position, that it is engaged in interstatecommerce within the meaning of the Act and that its oper-ations are of sufficient magnitude to warrant the Board'sassertion of its jurisdiction SeeHPO Service Co, Inc, 122NLRB 394 (1958)IITHE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen and Helpers Lo-calUnion No 22, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, is a labor organization within the meaningof Section 2(5) of the ActiUnless otherwise mentioned all dates in this Decision will be for theyear 19752The record shows that all eligible voters-I I in number-cast ballots inthe election that 9 of these II ballots have been opened that the 2 ballotscast by Farthing and Skiles the alleged discnmmatees in the complaintcase remain in a challenged ballot status and that of the 9 voters whoseballots had been counted 5 voted against and 4 voted for the Union224 NLRB No 31 SAFETY TANKLINES145IIITHE UNFAIR LABOR PRACTICESA Statement of the Violation Issues, the Supervisory Statusof Individuals named as Respondent's Agents by theComplaintThe complaint asserts, and Respondent's answer denies,thatRespondent (a) interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct by threatening employees with plant shutdown orplant relocation in the event the Union was selected as theemployees' representative, and (b) discriminated within themeaning of Section 8(a)(3) and (1) of the Act against twoemployees-Larry Farthing and Bobby Joe Skiles-whenitdischarged them on August 8 The complaint attributesthe alleged unlawful conduct to two individuals named asRespondent's agents thereinCharles Taylor, vice presi-dent of Respondent and general manager of Respondent'sDanville, Virginia, terminal, and Clara Gravely, the dis-patcher at the Danville terminal Respondent's answer ad-mits the supervisory status of Taylor within the meaning ofSection 2(11) of the Act, but denies the supervisory statusof Clara GravelyThe record evidence bearing on the issue of Gravely'sstatus as a supervisor shows that she has no authority tohire, fire, or establish the wage rates of any employeesThat authority is vested solely in Taylor Taylor, however,is required to divide his time between two other locations,is frequently "on the road," and does not get to the termi-nal at all for several days during each month In Taylor'sabsence,Gravely alone mans the terminal office and atsuch times she possesses and exercises the authority tomake trip assignments 3 to employees, to approve or denyrequests for time off, and otherwise to conduct the day-to-day business of the terminal She also regularly cosignspayroll checks, and has authority to sign truck leases andgive out credit cards to the driversFrom all of the above, I find that Gravely actively super-vises and directs the work of employees and does so in amanner requiring independent judgment at least for thesubstantial periods of time during which Taylor is absentfrom the terminal I therefore conclude, contrary toRespondent's contention, that Gravely is a supervisor with-in the meaning of Section 2(11) of the Act 4B The Union's AdventOrganizational activity among the Respondent's previ-ously unorganized employees at the Danville, Virginia, ter-minal was initiated in July 1975 by two of Respondent'struckdrivers, Larry Farthing and Larry Dodson Farthingand Dodson discussed the idea with the remaining fivedrivers and obtained a consensus from all of them that theUnion should be contacted On August 2, an initial organi-3The pay which drivers receive depends upon the mileage covered bytheir driving assignments4 Compare the responsibilities of dispatchers found to be supervisory bythe Board inConsolidated FreightWays Corporation of Delaware,196 NLRB807, 809 (1972) And see also the portion of the Board s decision inBoardFord, Inc,222 NLRB 922 (1976), dealing with the supervisory or managerial status of dispatcher Mitchellzational union meeting was held and attended by six ofseven drivers Joseph Webb, the union business agent con-ducting the meeting, obtained signed authorization cardsfrom all six of the drivers who attended the meeting Theseventh driver signed a card that same night on the solicita-tion of Bobby Joe Skiles and Larry DodsonBy letters dated August 4, the Union notified the Re-spondent that it was in the process of organizing the em-ployees, that a majority of the truckdrivers had signedunion authorization cards, and that a representation peti-tionwas being filed with the National Labor RelationsBoardRespondent admittedly received these letters onAugust 6On August 7, the Union filed a petition in Case 5-RC-9430, and, in accord with normal practice, notice of thatpetitionwas sent to Respondent on that date by theBoard's Regional OfficeC The Alleged Independent 8(a)(1) ConductOn the morning of August 8, General Manager Taylordischarged the two drivers named as discriminatees in thecomplaint On the same day, Taylor discussed with each ofthe remaining drivers, in private conferences he held witheach in his office, Respondent's opposition to the Union Itis conceded that he referred to written notes he had beforehim and told each of the employees why he believed theyshould not select the Union as their representative GeneralCounsel claims, however, that in the course of these confer-ences Taylor threatened one or more of the drivers withclosure of the Danville terminal and its relocation to Mar-tinsville, and that Gravely later made a similar threatWith respect to what was said by Taylor at the confer-ences of August 8, four of the drivers with whom Taylorconferred at the time were called by General CounselsThey mutually testified that Taylor described the Union ashaving connections with "organized crime", that membersof the organized crime group would spend the Union'sdues for their own illicit purposes However, Darrell VanDillion, one of the drivers, testified that, in addition, Tay-lor told him that if the Union were selected the Respon-dent was prepared to close its Danville terminal and tomove it to a site owned by the Respondent at Martinsville,Virginia, a city located about 25 or 30 miles awayWith respect to the alleged unlawful threat by Gravely,Kenneth Scearce, one of the drivers that Respondent em-ployed at times here relevant,6 testified that about a weekafter the Taylor conferencessupra,Gravely, in a discussionwith him about the Union, told him that Taylor had said"he might have to move the operation to Martinsville if theUnion were to come in "Respondent called Taylor and Gravely in rebuttalGravely, who testified before Taylor, reported that "oneday" when Scearce and another former driver of Respon-dent named Meadows visited her in her office, one of themasked her whether "Mr Taylor was going to move the busi-sDarrell Van Dillion, Kenneth Scearce, Larry Dodson, and George SextonDodson and Scearce had voluntarily quit their jobs as of the date theytestified6 Scearce had terminated his employment with Respondent before testify-ing at the hearing 146DECISIONSOF NATIONALLABOR RELATIONS BOARDness to Martinsville", and that she responded "Well it wasa possibility that he might, some time, that the Companyowned land in Martinsville, and the people that owned italso lived in Martinsville " She claimed no recollection thatany mention of the Union was made at that time Further,in response to a question put to her by Respondent's coun-sel as to whether she had ever told any member of the workforce that if the Union came in the terminal would bemoved, she answered "no " Gravely also testified that Re-spondent owns a terminal site in Martinsville and that thesite on which the Danville terminal is now located is leasedon a year-to-year basis, with the terms of the lease beingnegotiated annually towards the end of NovemberTaylor, in his testimony, denied making any threats toany employee He affirmed Gravely's report concerningthe ownership of property in Martinsville and the factsconcerning Respondent's year-to-year lease arrangementsHe further testified that Respondent's board of directorshad given consideration to moving the terminal to Martins-ville at some future date and had indicated it would do soif at any time the lease arrangement at Danville were can-celed or could not favorably be renegotiatedWith specific reference to his August 8 conferences withthe drivers, Taylor testified that, upon receipt of theUnion's August 4 letters, he consulted with Respondent'scounsel and with the latter's assistance prepared certainwritten remarks he later read to the employees at privateconferencesAdmittedly,theseremarksexplainedRespondent's opposition to the Union and mentioned,in-ter aka,theUnion's connections with organized crime IBut, according to Taylor, the written remarks did not inany way refer to the Respondent's Martinsville site or tothe possibility that the Danville terminal might be relocat-ed to the site any time, and he made no remarks apartfrom those contained in the material which counsel hadassisted him in preparing 8Ido not credit the testimony of Taylor and Gravelywhere it conflicts with that of Dlllion and Scearce,supraBoth of the latter witnesses impressed me, while testifying,as making a sincere effort to give a fair and impartial ac-count of what was said to them by the Respondent's agentsat times here relevant, and their testimony on the subjectwas not only mutually consistent and inherently plausiblebut was lent corroborative strength, it seems to me, by (a)Gravely's admission that relocation of the terminal by Tay-lorwas in fact discussed by her with employees at thisimportant point in the union organizational campaign, and(b)Taylor's admission that he knew that the subject ofterminal relocation had been under discussion by theRespondent's board of directorsConclusions as to the Alleged 8(a)(l) ViolationsBased on the evidence I find credible here, I am con-7 In October and just before the election he sent the employees a letterurging them not to vote for the Union and setting forth certain reasons whythey should not do so This letter (Resp Exh 1) is the subject of one of theobjections to the election which the Union filedRespondent did not adduce the written material to which Taylor re-ferred in talking to the employees on August 8vinced and find that, in seeking to persuade employees todisavow and reject the Union, Taylor deliberately used theknown fact that the Respondent had a Martinsville localesuitable for a terminal so as to communicate to the em-ployees the idea that Respondent not only could, butwould, move the Danville terminal to Martinsville if theUnion were selected as the employee representative I fur-ther find that Gravely later conveyed the same idea to em-ployeesTherefore, and in accord with relevant Boardprecedent, I further conclude and find that by these im-plied threats of relocation Respondent unlawfully inter-fered with, restrained, and coerced the employees in theexercise of their Section 7 rights and thereby violated Sec-tion 8(a)(1) of the Act, as alleged in the complaint 9D The Facts Bearing on the Alleged DiscriminatoryDischarge of Farthing and SkilesTaylor discharged Farthing and Bobby Joe Skiles, thetwo senior drivers in Respondent's employ attimes herematerial, on the morning of August 8-the same day onwhich he conducted with other of the driversthen em-ployed by the Respondent the privateantiuniondiscus-sions earlierdescribed in this Decision It is undisputedthat, in the respective termination interviews Taylor con-ducted with each of the men, Taylor told each that he hadfollowed them on the prior day while driving companytrucks on the highway between Martinsville and Danvilleand had observed that both had been operating theirtrucks in a reckless and dangerous manner and that he wasdischarging them for that reason He specified that he sawthem tailgating and passing each other while operatingtheir respective trucks at speeds inexcess of60 to 65 milesper hour Both Farthing and Skiles told Taylor his accusa-tions were untrue, and both indicated they believed that hewas discharging them for Union related causes The ques-tion presented by the complaint is whetherthe reasons giv-en by Taylor were pretextual and the truereason was infact union related and hence discriminatoryIn support of the complaint's allegationsof discrimina-tion,General Counsel relied, in part, on the testimony ofFarthing and Skiles respectively denying the dangerousdriving performance attributed to them, and describingwhat happened on August 7, on the day that Taylor hadallegedly observed them as followsBoth of them testified that after they had completedtheir deliveries on August 7 they had met by happenstanceat the location of a customer-Davis Oil Company-nearMartinsville and had driven each of their trucks the 25 to30 miles to that terminal, one behind the other, with Skilesahead of Farthing Both maintained that Farthing's truckwas never closer than 200 feet behind that of Skiles, thatthey did not exceed 60 miles per hour, and that, althoughthey passed some passenger cars during this trip, includinga police car, they never passed each otherWhen they returned to the Respondent's Danville termi-nal both saw Taylor drive in to the terminal in a company9 See for exampleGlasgow Industries Inc204 NLRB 625 627 (1973)and compareRoselyn Bakeries Inc192 NLRB 1165 (1972), and the opin-ion of theSeventh Circuit Court of Appeals, enforcingthe Boards order inthe lattercaseat 471 F 2d 165 (1972) SAFETY TANK LINES147truck about 5 or 10 minutes behind them Taylor parkedhis truck and proceeded to go towards the office and bothmen greeted Taylor at the time Taylor made no responseto Farthing's greeting, but he did respond to Skiles with a"Hi " The two men then logged in, made their work re-ports, and asked Gravely about the next scheduled tripsGravely told them she had no scheduled trips to then as-sign them to for the following day, but that she would putthem on standby status Both then went home Both re-turned to the terminal the morning of the following day toreport for standby call Shortly after their arrival, each wassummoned by Taylor to the office and discharged for theasserted reasons earlier notedTestifying in rebuttal, Taylor reported that, on the morn-ing of August 7, while he was about 5 miles outside ofMartinsville and on his way back to Danville, he observedtwo trucks far down on the highway, wondered if one orboth of them belonged to Safety Tank He was then travel-ing about 55 miles per hour, but proceeded to go faster tosee if he could get close enough to identify the trucks, butcould not get closer than a quarter of a mile from the vehi-cles despite speeding up to between 65 to 70 miles per hourNonetheless, he was able to tell that the two trucks were infact company trucks, and he followed them for a distanceof about 20 miles to the terminal During this period hesaw one of the two trucks following each other about 50feet apart, and observed one pass the other at one time buthe wasn't close enough to see which of the two trucks haddone this He considered the actions he had observed to beextremely dangerous because, in the event of a collision,the two trucks were likely to explode, and the attendantloss to the Company would involve not only the replace-ment of vehicles worth $60,000 a piece but also the possi-bility of personal injury suits by members of the public Hetherefore decided that the drivers should be fired, and al-though he found out who they were on returning to theterminal, he did not mention his decision to them at thattime because he was "too upset" to do so, but waited untilthe next day 10 He expressly denied that the union activityhad anything to do with his decision to fire the men nE Discussion and Analysis of the Evidence Bearing on theDischarge of Farthing and SkilesThe issue raised by the discharge of Farthing and Skilespresents, as a threshold matter, a credibility question posedby the conflicts between the testimony of Farthing andSkiles, on the one hand, and that of Taylor, on the other,10I quote his testimony on this pointIbelieve they were about the two oldest men I had and they know thedanger in our work, and to see those two fellows which I had all theconfidence in the world in, commit an act like that on the highway,which in my termsis like aloaded gun, to do that, I was so upset I wasafraid to talk to them the morning it happenedSo I thoughtabout it that afternoon and that night and I decided the next morningthat I shouldterminatethose people if they were going to drive myequipment like thatTaylor admitted that, in light of the Unions letterof August 4 hebelieved that all seven of his drivers had joined the UnionBut hetestifiedhad he been interested in effecting a discharge for unionreasonshe wouldhave picked the two youngest men he had and not the two oldestabout the critical events of August 7 Based in part on myimpressions of the witnesses while they were giving theirtestimony and in part on other reasons explicated below, Ihave concluded that, where in conflict, the testimony ofFarthing and Skiles should be credited and that of Taylorrejected as unbelievableThe account given by Farthing and Skiles as to theirwork performance on the day in question was mutuallycorroborative and not implausible The absence of anypast record of serious violations and the admission of Tay-lor that both had enjoyed a reputation as capable driversduring their tenure as Respondent's employees lends cre-dence to their mutual disclaimer of (1) having committedany of the dangerous and reckless acts of tailgating or pass-ing each other of which Taylor accused them when he dis-charged them, and (2) having operated at a speed in excessof 60 miles per hour Moreover, my confidence that theirtestimony as a whole was reliable, was reinforced by themanner and content of their responses to questions abouttheir overall work record Neither of them sought to por-tray himself as a model employee Each forthrightly admit-ted to flaws-Skiles, to having gotten a violation ticket fordriving in excess of a 55-mile legal limit during the courseof his employment, and Farthing, to tardy work-reportinghabits for which he had been called to task and threatenedwith discharge if not corrected And both, in their testimo-ny credibly reported that, under normal conditions, theydid not customarily adhere to the legal limit of 55 in driv-ing over the highways, and that they had not done so onthe day here in question I find, accordingly, that Farthingand Skiles had not operated their trucks in the dangerousmanner claimed by TaylorIt is, of course, possible that even though Farthing andSkiles did not in fact engage in the dangerous and recklessdriving actions attributed to them by Taylor, Taylor mighthave in truth gotten a different impression if, as he said, hehad been following them But I have difficulty in believingthe truth of Taylor's representations on the matters here inissueHe was not an impressive witness and his testimony,as a whole, did not have the ring of truth I note,inter aha,that, although he admittedly saw the two drivers when hecame in to the terminal on August 8, he made absolutelyno comment indicating either that he had been followingthem, or was displeased in any way by them His silence atthat point is difficult to understand if the events to whichhe testified had actually occurredTaking everything into account, and having resolved thecredibility issue in favor of Farthing and Skiles, I find thereasons advanced by Respondent for discharging these twoemployees to be pretextual, 12 and I agree with General12Although I note that the employees were operating their vehicles at orabout 60 miles per hour on the day in question and hence over the 55 mileper hour legal limit I also note that Respondent does not claim this type ofoffense of the legal limit asperse cause for discharge Indeed there isaffirmative evidence of uncontradicted character that Respondent has notdisciplined employees who have been ticketed for speeding violations de-spite knowledge of the ticketingIhave also considered the fact that the two drivers were denied unemployment compensation by the state agency involved on findings that Respondent had valid cause for their discharge I do not know what evidencethe state agency had before it But, in any event, it is my obligation to arriveat the decision of the issues here presented on the basis of my independentContinued 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel that Taylor's decision to discharge these two em-ployees on August 8 can only be explained as being rootedinRespondent's opposition to the Union Both wereknown union adherents, and one-Farthing-shared withanother employee the responsibility for initiating theUnion's campaign The discharge was effected but 2 daysafter Respondent received a union letter advising it that allits drivers had joined the Union and that the Union there-fore claimed majority status Furthermore, the dischargeaction was taken on the same day that the Respondentcommitted other unlawful conduct in furtherance of itsavowed desire to suppress the employees' continuation ofprounion activity and to insure the defeat of the Union'scampaign All of the circumstances, taken together withthe Respondent's advancement of a pretextual reason forthe discharge, clearly warrant the finding that Respondentwas moved by unlawful considerations in discharging Far-thing and Skiles on August 8 It follows, and I conclude,that by discharging Farthing and Skiles, to further antiun-ion objectives, Respondent violated Section 8(a)(3) and (1)of the Act as allegedV THE REMEDYRespondent shall be required to cease and desist fromthe unfair labor practices here found, and, in light of theserious character of its unfair labor practices, to desist alsofrom infringing in any manner upon the rights guaranteedemployees in Section 7 of the ActAs affirmative action, Respondent shall be required tooffer Larry Farthing and Bobby Joe Skiles immediate rein-statement to their former jobs discharging, if necessary,any employees hired to fill their jobs, without prejudice totheir seniority or other rights, and to make them whole forany loss of earnings they may have suffered by reason ofRespondent's discrimination against them, with interest tobe computed in the customary manner 14Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-edORDER 15IVDISPOSITION OF THE ISSUES RAISED BY THE REPRESENTATIONCASEThe basic issues raised by the representation case are (1)whether the Company's challenge to the ballots cast byFarthing and Skiles in the election conducted on October10 (both of which are determinative of the election results)should be overruled and the ballots hence opened andcounted, and (2) whether, in the event the final results ofthe election indicate that the Union lost, the electionshould be set aside because of the Respondent's commis-sion of objectionable preelection conduct following thedate (August 7) on which the petition was filedThe sole basis in which the ballots of Farthing and Skileswere challenged was that they had been terminated on Au-gust 8 However, as their termination was unlawfully ef-fected, the challenges to their ballots must necessarily beoverruled, and their ballots opened and counted I shall sorecommendI shall also recommend that, in the event the revised tallyof ballots indicates that the Union lost the election then theelection should be set aside The conduct here found to beviolative of Section 8(a)(1) and (3) of the Act was alsoalleged in some of the objections filed by the Union to beobjectionable preelection conduct That part of its objec-tions should therefore be sustained 13consideration of the evidence before me CompareN L R B v TennesseePackers, Inc, FrostyMorn Division339 F 2d 203 204 (CA 6 1964)N L R B v Pacific Intermountain Express Co,228 F 2d 170 (C A 8) andSupreme Dyeing and Finishing Corporation147NLRB 1094 1095 In I(1964)13The union also presented and litigated in this case an additional objec-tion based on statements contained in a letter issued by the Respondent onOctober 2, in which it urged the employees not to vote for the Union As theconduct I have here found unlawful is in itself sufficient to warrant settingaside the election, I need not and do not dispose of the merits of this addi-tional objectionIalso reject the Union's request, in which the General Counsel did notjoin, that in the event the Union loses the election and it is set aside theBoard should not direct the conduct of a new election but should rely onThe Respondent, Safety Tank Lines, Inc, Danville, Vir-ginia, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Threatening employees either impliedly or expresslythat, in the event the Union is selected as the employees'representative at the Danville, Virginia, terminal, Respon-dent would shut down the Danville terminal and relocateits operations to Martinsville, Virginia(b)Discouraging membership in Teamsters, Chauffeurs,Warehousemen and Helpers Local Union No 22, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or in any otherlabor organization of its employees by discharging or inany other manner discriminating against employees withregard to hire and tenure of employment or any term orcondition of employment(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities2Take the following affirmative action which is neces-sary to effectuate the policies of the Act(a)Offer Larry Farthing and Bobby Joe Skiles full rein-statement to their former jobs, discharging, if necessary,the cards as proof of majority and issue a bargaining order under the princi-ples enunciated inN L R B v Gissel Packing Co395 U S 575 (1969) 1deny the Union s request In so doing I noteinter ahathat nothing in thelitigation of this case by the proponents of the complaint put Respondent onnotice sufficient to permit its litigation of any questions it might wish toraise with respect to the validity of the cards as proof of the Union s status14F W Woolworth Company90 NLRB 289 (1950) IsisPlumbing &Heating Co138 NLRB 716 (1962)15 In the event that no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board the find-ings conclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeits findings conclusions and Order and all objections thereto shall bedeemed waived for all purposes SAFETY TANK LINESany employees hired to fill such jobs, or if their jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights(b)Make whole Larry Farthing and Bobby Joe Skilesfor any loss of earnings they may have suffered by reasonof their discharge, in the manner set forth in the section ofthisDecision entitled "The Remedy "(c)Preserve and make available to the Board or itsagents, upon request, for examination and copying, all rec-ords necessary for the determination of the amount ofbackpay due and the right to employment(d) Post at its terminal at Danville, Virginia, copies ofthe attached notice marked "Appendix " 16 Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent's author-ized representative, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material(e)Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewithIT IS FURTHER ORDERED that the proceedings in Case 5-RC-9430 be and they hereby are severed, transferred, andcontinued before the Board16 In the event that the Board s Order is enforced by a Judgment of theUnited States Court of Appeals the words in the notice reading Posted byOrder of the National Labor Relations Board" shall read Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"APPENDIX149NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides presented evidence, it hasbeen found that we have violated the National Labor Rela-tions Act in certain respects To correct and remedy theseviolations,we have been directed to take certain actionsand to post this noticeWE WILL NOT threaten employees with the closure ofthe Danville, Virginia, terminal and its relocation toMartinsville, Virginia, because of union membershipor activityWE WILL NOT discourage membership in Teamsters,Chauffeurs, Warehousemen and Helpers Local UnionNo 22 affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, or in any other labor organization of ouremployees, by discharging, or in any other mannerdiscriminating against employees with regard to hireand tenure of employment or any term or condition ofemploymentWE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of their rightto self-organization, to bargain collectively throughrepresentatives of their own choosing, and to engagein other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or torefrain from any and all such activitiesWE WILL offer Larry Farthing and Bobby Joe Skilesfull reinstatement to their former jobs, discharging ifnecessary any employees hired to fill their jobs, or iftheir jobs no longer exist,'to substantially equivalentpositions, without prejudice to their seniority or otherrightsWE WILL make Larry Farthing and Bobby Joe Skileswhole for any loss of earnings they may have sufferedby reason of our discrimination against themAll of our employees are free to become and remainmembers of the above-named Union or any other labororganization or to refrain from doing soSAFETY TANK LINES, INC